Citation Nr: 0908363	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.   

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.    

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to 
January 1972.  Service records show that he was awarded a 
Vietnam Service Medal and a Combat Infantryman's Badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities, a skin disability, leukemia, and diabetes 
mellitus.  Service connection for PTSD was granted and a 10 
percent evaluation was assigned from April 29, 2005.  The 
Veteran expressed disagreement with all of these claims 
except the claim for service connection for diabetes 
mellitus.  In October 2006, the Veteran withdrew the claims 
for service connection for the skin disorder and leukemia.  
He perfected appeals for the issues of entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities, and entitlement to a higher rating for PTSD.  

In a May 2007 rating decision, service connection was granted 
for diabetes mellitus type II and a 10 percent rating was 
assigned form December 7, 2006.  In an August 2008 rating 
decision, service connection for peripheral neuropathy of the 
left and right lower extremities was granted and a 10 percent 
rating was assigned to each extremity from December 7, 2006.  
A 30 percent rating was assigned to the PTSD from April 29, 
2005.     

The Board notes that in June 2007, the Veteran requested a 
video hearing before the Board.  However, the Veteran 
subsequently withdrew his request in November 2007.  

The issues of entitlement to service connection for 
peripheral neuropathy of the left upper extremity and 
entitlement to a higher initial rating for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence of record shows the Veteran does not 
have peripheral neuropathy of the right upper extremity. 


CONCLUSION OF LAW

Peripheral neuropathy of the right upper extremity was not 
incurred in or aggravated by active service and may not be so 
presumed, and is not due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of the Veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The Veteran asserts that service connection is warranted for 
peripheral neuropathy of the right upper extremity and his 
disability was caused by the service-connected diabetes 
mellitus type II.    

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current 
disability.  The Board finds that the preponderance of the 
evidence establishes that there is no current diagnosis of 
peripheral neuropathy of the right upper extremity.  

The medical evidence of record shows that the Veteran has had 
complaints of numbness in his right upper extremity.  Private 
medical records from the Neurology Center of M.T. indicate 
that the Veteran had complaints of a burning and tingling 
sensation in his hands and tremulous activity in his hands.  
See the records from the Neurology Center of M.T. dated from 
2005 to 2008.  Peripheral neuropathy due to the diabetes was 
diagnosed but it was not specified in the records which 
extremity was affected.  The Board notes that the records 
from this clinic do not show any objective abnormal 
neurologic findings pertinent to the right upper extremity.  
Medical records and statements by Dr. J.B. show that the 
Veteran reported having neuropathic pain in the hands.  A 
March 2007 record by Dr. J.B. indicates that there were 
findings of decreased sensation in the glove and stocking 
distribution and mild weakness especially in the left upper 
extremity.  Dr. J.B. diagnosed peripheral neuropathy most 
likely due to diabetes; Dr. J.B. did not specify which 
extremity was affected by the neuropathy.  VA treatment 
records also show a diagnosis of peripheral neuropathy but do 
not specify which extremity is affected.  See the VA 
treatment records dated in April 2005, April 2006, October 
2007, and June 2008.  An April 2006 VA treatment record 
indicates that there was no sensory loss in the hands to 
pinprick or light touch.    

The Veteran was afforded a VA neurologic examination in May 
2007 and he underwent electromyography and nerve conduction 
studies in June 2007.  The May 2007 VA examination report 
indicates that upon examination, there was no sensory loss in 
the right upper extremity.  The June 2007 electromyography 
and nerve condition studies show that the right median and 
ulnar motor conduction studies were normal.  The right median 
and radial digital sensory conduction studies were normal.  
The report indicates that there was no evidence of sensory 
motor polyneuropathy affecting the right upper extremity and 
there was no right ulnar neuropathy.  The VA examiner 
reviewed these findings in July 2007 and confirmed the 
diagnoses and results.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board 
finds that the June 2007 electromyography and nerve 
conduction studies to be highly probative evidence because 
the purpose of these studies is to detect nerve disease.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  In 
the present case, there is no evidence of current peripheral 
neuropathy of the right upper extremity.  

The Veteran's own implied assertions that he has peripheral 
neuropathy of the right upper extremity are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran has 
not submitted any medical evidence which supports his 
contentions.

Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 
2005.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The claim 
was readjudicated in May 2007.  The Board concludes that the 
Veteran has been afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from February 2005 to June 2008 were 
obtained and associated with the claims folder.  Private 
treatment records from the Neurology Center of M.T.; H. 
Hospital; and Dr. J.B. were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  A VA examination was performed 
in 2007 in order to obtain medical evidence as to the nature 
and etiology of the claimed neuropathy.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity is not warranted, and the appeal 
is denied. 


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  

The Board finds that another medical opinion is necessary 
before the claim for service connection for peripheral 
neuropathy of the left upper extremity can be decided on the 
merits.  The Veteran was afforded a VA neurologic examination 
in May 2007.  In July 2007, an electromyography and nerve 
conduction studies were conduced in conjunction with the VA 
examination.  Review of the electromyography and nerve 
conduction study report shows that the Veteran's left upper 
extremity was not tested.  The record shows that the Veteran 
has had complaints of numbness, burning, and tingling in his 
left arm and hand.  The Board finds that an additional 
medical examination is necessary to obtain a competent 
opinion as to the Veteran current has peripheral neuropathy 
in the left upper extremity.  The Veteran should be afforded 
an electromyography and nerve conduction studies of the left 
upper extremity in order to determine if there is evidence of 
peripheral neuropathy.  

The Board finds that the Veteran should be afforded another 
VA psychiatric examination to determine the nature and 
severity of the service-connected PTSD.  Review of the record 
shows that subsequent to the May 2007 VA psychiatric 
examination, the Veteran's PTSD symptoms may have worsened.  
See VA treatment reports dated from June 2007 to June 2008.  
In an October 2007 statement, the Veteran's representative 
indicated that the Veteran had frequent panic attacks, 
increased anxiety, depression, insomnia, and homicidal 
ideation.  See the October 2007 statement from the Veteran's 
representative.  Because of the evidence of possible 
worsening since the last examination, a new examination is 
needed to determine the severity of the PTSD.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  

The record shows that the Veteran receives treatment for the 
service-connected PTSD and the neurologic symptoms in the 
left upper extremity at the VA medical facility in the 
Nashville Healthcare System.  The RO should obtain the VA 
treatment records from the Nashville Healthcare System for 
treatment of the PTSD and neurologic symptoms in the left arm 
and hand dated from June 2008.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment of the PTSD and neurologic 
symptoms in the left upper extremity from 
the Nashville Healthcare System dated 
from June 2008.    

2.  Schedule the Veteran for a VA 
neurologic examination to determine the 
nature and etiology of any current 
peripheral neuropathy in the left upper 
extremity.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.

The Veteran should be afforded an 
electromyography and nerve conduction 
studies of the left upper extremity.  The 
examiner should report all current 
diagnoses.  The examiner should indicate 
whether the Veteran has peripheral 
neuropathy in the left upper extremity.  
If peripheral neuropathy of the left 
upper extremity is identified, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
peripheral neuropathy of the left upper 
extremity first manifested during the 
Veteran's period of service, is medically 
related to disease or injury in service, 
or is caused by or aggravated by the 
service-connected diabetes mellitus type 
II.  The examiner should report the 
etiology of any current peripheral 
neuropathy of the left upper extremity, 
if possible.  The examiner should provide 
a rationale for the opinion.

3.  Schedule the Veteran for a 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should identify all symptoms 
and functional impairment due to the 
PTSD.  The examiner should provide a 
global assessment of functioning (GAF) 
score based on the Veteran's PTSD in 
accordance with DSM-IV.    

The examiner should indicate whether PTSD 
causes occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events); or occupational and social 
impairment with reduced reliability and 
productivity, impairment of short- and 
long-term memory, impaired judgment, 
impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in 
establishing effective work and social 
relationships; or occupational and social 
impairment, with deficiencies in most 
areas, including work, school, family 
relations, judgment, thinking, or mood; 
or total occupational and social 
impairment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale. 

4.  Readjudicate the issue on appeal.  If 
all the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


